Petition for Writ of Mandamus Denied and Memorandum Opinion filed
February 10, 2005








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed February 10, 2005.
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00044-CV
____________
 
IN RE LIVING CENTERS OF TEXAS,
INC./PASADENA CARE CENTER, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On January 20, 2005, relator filed a petition
for writ of mandamus in this Court.  See
Tex. Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In its petition, relator asked this Court to
compel the Honorable Joseph ATad@ Halbach, presiding judge of the 333rd District Court in
Harris County, Texas, to set aside that portion of its January 20, 2005, order
in cause number 2003-09558 compelling production of documents that it asserts
are protected by the medical peer review and quality assurance privilege.  Relator also requested an emergency stay of
the trial court=s order, which this court denied on February 2, 2005, after
relator supplemented its appendix to provide a certified copy of the trial
court=s order.  




Relator has not established that it is entitled to mandamus
relief.  Accordingly, we deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed February 10, 2005.
Panel consists of
Chief Justice Hedges and Justices Fowler and Seymore.